Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered May 11,1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim that the trial court’s charge to the jury impermissibly shifted to the defense the burden of proving that his possession of the weapon was temporary and lawful has not been preserved for review as a matter of law (see CPL 470.05, subd 2; People v Whalen, 59 NY2d 273; People v Thomas, 50 NY2d 467) and we decline to reach it in the interest of justice. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.